Title: Enclosure: Invoice, 6 December 1755
From: Washington, George
To: 



[6 December 1755]

Invoice of Sundry Goods to be Shipd for the use of Geo: Washington at Mount Vernon. Potomack River Virginia—
   
      
         ✻2
         Compleat Livery Suits for Servants. The Cloath @ 10/ pr Yard—Spare Cloath, and all other necessary trimmi⟨ng⟩s for two Suits more.
      
      
         1
         Sett horse Fur⟨n⟩iture, with livery Lace, and the Washington Crest on the housing &ca. The Cloath to be of the same colour & price of the clothes
       
      
         1
         piece of Irish Linnen
         @ 7/ pr yd
      
      
         1
         piece of Suitable Cambrick for Ruffles—or any otherRuffles that are more fashion⟨able⟩ and not very expensive—also 1 othr ps Irh Linn
         @ 5/
      
      
         2
         pair Men’s Silk Stockings—mixd Colour’s
      
      
         4
         pr Cotton Do
         @ 12/6 a pr
      
      
         4
         pr thread Do
         6/ Do
      
      
         3
         Gold & Scarlet Sword knots
      
      
         3
         Silver & blew Do
      
      
      
         1
         Blands Military Discipline
      
      
         1
         Fashiona⟨ble gold⟩ Lacd Hatt.
       
   
✻The Servants that these Liverys are intended for, are 5 feet 9 Ins. and 5f. 4 In. high and proportionably made. I wou’d have you choose the livery by our Arms; only, as the Field of the Arms is white. I think the Cloaths had better not be quite so. but nearly likely the inclosd. The Trimmings and Facings of Scarlet, and a Scarlet Waistcoat the cloath of wch to be 12/6 pr yd. If Livery Lace is not quite disus’d, I shoud be glad to have these Cloaths Laced. I like that fashion best. and two Silver lac’d Hats for the above Ly.
